ORDER
The panel voted to deny the petition for rehearing. Judges O’Scannlain and Gould voted to grant the petition for rehearing en banc, and Judge Alarcon so recommended. The panel requestéd a vote of the full court on whether the case should be reconsidered en banc. A majority of the active nonrecused judges of the court failed to vote in favor of rehearing en banc, and the petition is therefore denied. With this order the clerk shall also file Judge Kozinski’s concurrence, Judge Kleinfeld’s dissent from denial, and Judge Gould’s dissent from denial.
The stay of the issuance of the mandate is vacated.